        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 1 of 14




                                   STATEMENT OF FACTS

                                     Background of Affiant

        Your affiant, Danielle K. Schnur, is a Special Agent with the Federal Bureau of
Investigation (FBI), and have been in this position since June 2015. I am currently assigned to the
FBI Washington Field Office (WFO) Child Exploitation and Human Trafficking Task Force
(CEHTTF), where I investigate crimes involving the sexual exploitation of children, including the
production, distribution, and receipt of child pornography; coercion and enticement of minors; and
kidnappings. In addition to being a member of the WFO CEHTTF, I currently am tasked with
investigating criminal activity in and around the United States Capitol (U.S. Capitol) grounds on
January 6, 2021. As a Special Agent, I am authorized by law or by a Government agency to engage
in or supervise the prevention, detention, investigation, or prosecution of violations of Federal
criminal laws.

        The facts in this affidavit come from my personal observations, my training and experience,
and information obtained from other law enforcement officers, witnesses, and/or agencies.
Because this affidavit is being submitted for the limited purpose of securing a criminal complaint,
I have not included every fact known to law enforcement concerning this investigation. Rather, I
have set forth only the facts necessary to establish probable cause for the requested complaint.

                                          Factual Background

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

      At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 2 of 14




attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                 Clarks and Spigelmyer Unlawfully Inside the United States Capitol

       The FBI received numerous tips from members of the public concerning individuals who
unlawfully entered the restricted grounds of the U.S. Capitol and/or entered the U.S. Capitol
building on January 6, 2021. Three separate tips and subsequent interviews of the tipsters identified
CHRISTY CLARK and her husband, MATTHEW CLARK, as being at the U.S. Capitol on
January 6, 2021. Each tipster said CHRISTY CLARK posted pictures and/or comments on her
publicly available Facebook account, indicating the CLARKS were either near or inside the
Capitol building. The tipsters stated they lived near the CLARKS in and around Lewistown,
Pennsylvania, which encompasses part of Mifflin and Juniata County.

       The tipsters provided screenshots of the Facebook account attributed to CHRISTY
CLARK. One tipster identified herself as growing up with CHRISTY CLARK in Mifflin County.
The tipster had a Facebook friend who was friends with CHRISTY CLARK on Facebook, which
allowed the tipster to see CHRISTY CLARK’s posts.

        The screenshots of the Facebook account attributed to CHRISTY CLARK include
photographs that display areas around and in the U.S. Capitol, and show individuals who appear
to be taking part in the riot at the U.S. Capitol on January 6, 2021. Specifically, one image appears
to be taken from the stairs on or near the East Front of the U.S. Capitol, which on January 6, 2021,
was a restricted area. Another image appears to be taken from inside the U.S. Capitol Rotunda,
which on January 6, 2021 was a restricted area. Copies of the images are provided below:
Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 3 of 14
        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 4 of 14




        On or about January 24, 2021, investigators lawfully obtained a search warrant for
Facebook accounts attributed to CHRISTY CLARK and CLARK. According to the records
provided by Facebook, the Facebook account believed to be CHRISTY CLARK’s (hereafter
referred to as CHRISTY CLARK’s Facebook account) identified her by what appears to be her
true name, date of birth, city and state of residence, and phone number. According to the records
provided by Facebook, the Facebook account believed to be CLARK’s (hereafter referred to as
CLARK’s Facebook account) identified him by what appears to be his true name, date of birth,
and phone number.

       Investigators reviewed results from the search executed on CHRISTY CLARK’s Facebook
account. CHRISTY CLARK sent a private message to a possible family member, in which
CHRISTY CLARK said that the U.S. Capitol had been breached. CHRISTY CLARK continued,
“All good, we were inside.” When the family member asks, “Inside What,” CHRISTY CLARK
responded, “Capital.”

        Investigators’ review of CHRISTY CLARK’s Facebook account also showed that the user
of that account claimed to have taken the picture that tipsters had forwarded to the FBI. Written
below the photograph of what appears to be the U.S. Capitol Rotunda (reproduced below this
paragraph) was the comment: “I stopped and took a second to pray before I took this pic. It was
overwhelming to say the least.” Private messages sent from CHRISTY CLARK’s Facebook
account to various “Facebook friends” included the photograph and were sent on or about January
6, 2021.
       Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 5 of 14




       Investigators also reviewed CLARK’s Facebook account. Based on publicly available
information displayed in that account, CLARK appeared to be CHRISTY CLARK’s husband.
CLARK’s Facebook account indicated they were married on October 19, 2007. CLARK’s
Facebook account included a picture that appears to display him and CHRISTY CLARK in
Washington, D.C. on January 6, 2021.
        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 6 of 14




       On or about January 7, 2021, a post on CLARK’s Facebook account read as follows: “Hay
Mat…Thanks for Representing Mifflin County at the Protests in Washington yesterday.” Based
on law-enforcement databases, CLARK resides in Lewistown, PA, which is located in Mifflin
County. CLARK’s Facebook account also included the following posts: (1) “The National Mall
around the Washington Monument is packed full of PATRIOTS”; and (2) “Capital Building has
been breached!” Both posts occurred on the afternoon of January 6, 2021. The picture below was
also posted on CLARK’s Facebook account.




       I have reviewed footage from a closed-circuit television camera (“CCTV”) that is
maintained by the United States Capitol Police (“USCP”). The screenshot below is taken from
USCP CCTV:
        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 7 of 14




        Based on the similarity in clothing to the photographs above, which were posted on
Facebook accounts associated with the CLARKS, your affiant believes the individuals depicted
inside the red circle are the CLARKS.

        The CLARKS are also associated with PAUL SPIGELMYER. According to a police
report authored by an officer with the Pennsylvania State Police, on or about November 18, 2020,
CHRISTY CLARK came to SPIGELMYER’s residence while searching for CLARK. CHRISTY
CLARK then had an altercation in SPIGELMYER’s house with another individual. Moreover, a
user of CLARK’s Facebook account has “tagged” a Facebook account in SPIGELMYER’s name
on multiple occasions, including in a series of photographs related to activities in Washington,
D.C. on January 6, 2021. A private message from CHRISTY CLARK’s Facebook account related
to traveling to Washington, D.C. in January 2021 stated, “We are bringing Paul Spigelmyer along
as well. Now he is a wired old man.”
        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 8 of 14




      On or about January 24, 2021, investigators lawfully obtained a search warrant for a
Facebook account believed to be used by SPIGELYMYER. According to the records provided by
Facebook, the Facebook account believed to be SPIGELMYER’s (hereafter referred to as
SPIGELMYER’s Facebook account) identified him by what appears to be his true name and phone
number.

         Posts on SPIGELMYER’s Facebook account link him to the riot at the U.S. Capitol on
January 6, 2021. These include: (1) “What happened at the capital yesterday should and must
continue till this election fraud is stopped”; (2) “My view of the capital is, burn it to the ground”;
(3) “I am all for more protest and storming the capital building and I would love to see them burn
it to the ground”; and (4) “The capital building needs to be burnt down it doesn’t belong to the
people that work there.”

       Private Facebook messages from SPIGELMYER’s Facebook account included the
photograph below, which was sent to a “Facebook friend” along with the comment: “the moment
we stormed the doors.”




        When asked via private message by the same “Facebook friend” if SPIGELMYER was
part of the group that entered the U.S. Capitol, the response from SPIGELMYER’s Facebook
account was, “Yes we were the second round of people break in.” The following pictures, some
of which appear to be inside the U.S. Capitol, were sent at approximately the same time from
SPIGELMYER’S Facebook account:
Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 9 of 14
       Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 10 of 14




       Investigation also found a Facebook account in the name of “Bob White.” As shown
below, that Facebook account profile (1) lists as the place where “Bob White” lives and resides as
Lewistown, PA, which is SPIGELMYER’s city and state of residence, and (2) indicates that the
account holder’s name is pronounced “PA-ul SPEE-gel-MY-er.”
       Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 11 of 14




        The Facebook account in the name of “Bob White” includes a photograph that your affiant
believes to be SPIGELMYER based on a review of SPIGELMYER’s photograph from
SPIGELMYER’s driver’s license records. The photograph appears to show SPIGELMYER
wearing a grey-black jacket, a blue hooded sweatshirt with orange on the inner hood, dark glasses,
a black baseball cap with “Trump 2020” written on the front, and carrying a blue flag:
Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 12 of 14




The screenshot below is taken from my review of USCP CCTV:
        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 13 of 14




        Based on review of other photographs investigators have obtained during the investigation,
including photographs from Facebook accounts linked to them, I believe the individuals on the
right side of the red circle (man wearing red baseball hat and person directly in front of him) are
CLARK and CHRISTY CLARK. I believe the individual on the far left inside the circle is
SPIGELMYER. The individual I believe to be SPIGELMYER appears to be wearing the same
clothes shown in the photograph from the Facebook post in the “Bob White” account shown above.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
CHRISTY CLARK, CLARK, and SPIGELMYER violated 18 U.S.C. § 1752(a)(1) and (2), which
makes it a crime to (1) knowingly enter or remain in any restricted building or grounds without
lawful authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct
of Government business or official functions, engage in disorderly or disruptive conduct in, or
within such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions or attempts
or conspires to do so. For purposes of 18 U.S.C. § 1752, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

    Your affiant submits there is also probable cause to believe that CHRISTY CLARK,
CLARK and SPIGELMYER violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime
        Case 1:21-mj-00209-ZMF Document 1-1 Filed 02/08/21 Page 14 of 14




to willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of
Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any
of the Capitol Buildings.



                                                      _________________________________
                                                      Special Agent Danielle K. Schnur
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 8th day of February, 2021.
                                                                              2021.02.08
                                                                              21:02:24 -05'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
